Name: Commission Implementing Regulation (EU) 2016/57 of 19 January 2016 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into or transit through the Union in relation to highly pathogenic avian influenza outbreaks in the State of Minnesota (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  agricultural policy;  America;  animal product;  tariff policy;  trade
 Date Published: nan

 20.1.2016 EN Official Journal of the European Union L 13/49 COMMISSION IMPLEMENTING REGULATION (EU) 2016/57 of 19 January 2016 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into or transit through the Union in relation to highly pathogenic avian influenza outbreaks in the State of Minnesota (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2) and 25(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities may only be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) The United States is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of the commodities covered by that Regulation are authorised from certain parts of its territory, depending on the presence of HPAI outbreaks. That regionalisation was recognised by Regulation (EC) No 798/2008, as amended by Implementing Regulations (EU) 2015/243 (4), (EU) 2015/342 (5), (EU) 2015/526 (6), (EU) 2015/796 (7), (EU) 2015/1153 (8), (EU) 2015/1220 (9), (EU) 2015/1363 (10) and (EU) 2015/1884 (11), following outbreaks of HPAI in that third country. (4) An Agreement between the Union and the United States (12) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of a disease in the Union or in the United States (the Agreement). (5) Following each HPAI outbreak, the United States has implemented a stamping-out policy in order to control HPAI and to limit its spread. The veterinary authorities of the United States suspended issuing veterinary certificates for consignments of commodities intended for export to the Union from the entire territory of the affected States or from parts thereof which have been placed under veterinary restrictions and which are subject to Union regionalisation measures. (6) Since mid-June 2015, no further outbreaks of HPAI have been detected in the United States. There are no longer veterinary restrictions in place for imports into the Union of commodities referred to in column 4 of the table in Part 1 of Annex I to Regulation (EC) No 798/2008 for the whole territory of the United States, except for the State of Minnesota. The last HPAI outbreak on a poultry holding in Minnesota was detected on 5 June 2015. On 24 November 2015, the United States submitted updated information to the Commission on the epidemiological situation in Minnesota and the measures it has taken to prevent the spread of HPAI, including stamping-out operations for infected poultry flocks and for flocks on poultry holdings that were considered as dangerous contact premises. (7) In addition, the United States has reported the completion of cleaning and disinfection measures following the stamping-out operations undertaken on poultry holdings in Minnesota. It also reported that the required surveillance for avian influenza, carried out during the three month period following the completion of the stamping-out operations after the last HPAI outbreak in Minnesota was finalised by 10 September 2015, with favourable results. (8) The information provided by the United States has now been evaluated by the Commission. On the basis of that evaluation, as well as the commitments laid down in the Agreement and the guarantees provided by the United States, it is appropriate to lift the restrictions on the introduction into the Union of commodities referred to above from the State of Minnesota and to indicate the date as of when that State may again be considered free of HPAI and imports into the Union of commodities originating from Minnesota should again be authorised. (9) The entry for the United States in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the current epidemiological situation in Minnesota. Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Implementing Regulation (EU) 2015/243 of 13 February 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (OJ L 41, 17.2.2015, p. 5). (5) Commission Implementing Regulation (EU) 2015/342 of 2 March 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following outbreaks in the States of Idaho and California (OJ L 60, 4.3.2015, p. 31). (6) Commission Implementing Regulation (EU) 2015/526 of 27 March 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to further outbreaks of highly pathogenic avian influenza in that country (OJ L 84, 28.3.2015, p. 30). (7) Commission Implementing Regulation (EU) 2015/796 of 21 May 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following further outbreaks in that country (OJ L 127, 22.5.2015, p. 9). (8) Commission Implementing Regulation (EU) 2015/1153 of 14 July 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following further outbreaks in that country (OJ L 187, 15.7.2015, p. 10). (9) Commission Implementing Regulation (EU) 2015/1220 of 24 July 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following recent outbreaks in the States of Indiana and Nebraska (OJ L 197, 25.7.2015, p. 1). (10) Commission Implementing Regulation (EU) 2015/1363 of 6 August 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza outbreaks in that country (OJ L 210, 7.8.2015, p. 24). (11) Commission Implementing Regulation (EU) 2015/1884 of 20 October 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for Canada and the United States in the list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into or transit through the Union in relation to highly pathogenic avian influenza outbreaks in these countries (OJ L 276, 21.10.2015, p. 28). (12) Agreement between the European Community and the Government of the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products, as approved on behalf of the European Community by Council Decision 1998/258/EC (OJ L 118, 21.4.1998, p. 1). ANNEX In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for the code US-2.10 concerning the State of Minnesota of the United States is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 US  United States US-2.10 State of Minnesota WGM VIII P2 5.3.2015 10.9.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1